CONCURRING OPINION.
BROWN, J.
I concur in the opinion of Bond, J., in the above entitled cause, except that portion of said opinion which affirms the award of $500 to plaintiff as a penalty for failing to construct the openings in its railroad, as required by Laws 1907, p. 169, now.section 3150, Revised Statutes 1909.
That law prescribes a “penalty of not to exceed five hundred dollars” for failure to comply with its provisions. In my judgment it was the legislative intent that the full penalty of $500 should only be given in extreme cases, when the accumulation of waters injuring the crops or property of adjacent land-owners is shown to be certain to occur at frequent intervals, thereby necessitating an immediate construction of such openings.
The fact that overflow waters had only accumulated and been held upon plaintiff’s land by defend*61ant’s roadbed twice during a period of ten years does not establish a complete defense to that part of plaintiff’s petition counting on tbe penalty, but it does show a strong mitigating circumstance partially excusing' tbe delay in constructing tbe openings in its roadbed.
I am, therefore,' of tbe opinion that so much -of tbe judgment as rests upon tbe penalty should be reduced to $100.
I am partly led to these views by tbe fact that tbe General Assembly of 1909 considered tbe maximum penalty of $500 excessive, and reduced it to $200. [Laws of 1909, p. 359.]
Bond, Faris and Walker, JJ., concur in the views herein expressed.